Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 September 1, 2009 (Date of report) August 31, 2009 (Date of earliest event reported) Sotheby's (Exact name of registrant as specified in its charter) Delaware 1-9750 38-2478409 (State or other (Commission (IRS Employer jurisdiction of File Number) Identification No.) incorporation) 1334 York Avenue New York, NY (Address of principal executive offices) (Zip Code) 606-7000 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry Into a Material Definitive Agreement. Credit Agreement On August 31, 2009, in order to obtain longer term financing with a more flexible covenant package, Sothebys and certain of its wholly-owned subsidiaries (collectively the Borrowers), entered into a Credit Agreement (the Credit Agreement) with General Electric Capital Corporation (GE Capital), as Agent, GE Capital Markets, Inc. and HSBC Bank PLC as Joint Lead Arrangers and Joint Bookrunners, and the lenders named therein (collectively, the Lenders). In connection with the entry into the Credit Agreement, Sothebys terminated its senior secured revolving credit facility agented by Bank of America, N.A. (the BofA Credit Agreement), as discussed in Item 1.02 below. The following summary does not purport to be a complete summary of the Credit Agreement and is qualified in its entirety by reference to the Credit Agreement, a copy of which is filed herewith as Exhibit 10.1 and is incorporated by reference herein. Terms used, but not defined, in this Form 8-K have the meanings set forth in the Credit Agreement. The Credit Agreement provides for a $200 million revolving credit facility to the Borrowers (the Revolving Credit Facility), with a sublimit of $50 million for borrowings by the U.K. Borrowers (as defined below). Borrowings under the Revolving Credit Facility may be used for general corporate purposes, including working capital and capital expenditures, and may be made from time to time until maturity on August 31, 2012. Up to $10 million of the Revolving Credit Facility may be used to issue letters of credit. Borrowings under the Revolving Credit Facility are limited by a borrowing base, which is equal to 85% of Eligible Art Loans (as defined below), plus 30% of Eligible Art Inventory (as defined below, but subject to a maximum amount of $50 million), plus 15% of Consolidated Net Tangible Assets (as defined below, but subject to a maximum balance of $20 million), subject to certain reserves. As of August 31, 2009, the borrowing capacity under the Credit Agreement was $136 million, as calculated under the borrowing base. Borrowings under the Revolving Credit Facility are available in either Dollars (to Borrowers located in the United States (U.S. Borrowers)) or Pounds Sterling (to Borrowers located in England (U.K.
